ACCEPTED
                                                                                            12-15-00003-CR
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                      10/23/2015 8:10:30 PM
                                                                                                  Pam Estes
                                                                                                     CLERK

                              Cause No. 12-15-00003-CR

                                                                           FILED IN
                                                                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                           In the Court of Appeals for the
                                                                    10/23/2015 8:10:30 PM
                        Twelfth Judicial District at Tyler, Texas          PAM ESTES
                                                                             Clerk



                                   Dequisha Jackson,
                                      Appellant

                                            v.

                                     State of Texas,
                                        Appellee



                   On Appeal from Cause No. 2013-0731in the 159th
                   Judicial District Court of Angelina County, Texas



                 State’s Second Motion for Extension (Unopposed)



To the Honorable Justices of this Court:

         Appellee, State of Texas, moves for a 7-day extension of time to file its

brief.

                                            I.

         Undre the Texas Rules of Appellate Procedure, the general deadline to file

an appellee’s brief is 30 days after the date the appellant’s brief was filed. Tex. R.


                                            1
App. P.38.6(b). Appellant’s Brief was filed on August 24, 2015, giving the State

until Wednesday September 23, 2015 to file its brief. On Wednesday September

23, 2015 the State was granted a 30-day extension of time in which to file its brief,

giving the State until Friday October 23, 2015 to file its brief.

       The State of Texas now requests a 7-day extension of time in which to file

its brief.

                                          II.

       Good cause exists for allowing the State additional time to file its brief for

the following reasons:

       1.    Counsel for the State was out of town September 22-25, 2015 at a

prosecutor training conference.

       2.    Counsel for the State had one felony bench trial and two felony jury

trials during this time frame in which counsel for the State was sole counsel at all

trials: State v. Leviness, Cause No. 2015-0405, State v. Boykin, Cause No. 2015-

0475, and State v. Brown, Cause No. 2015-0163. All three trials took place

between the weeks of October 13-23, 2015 in the 159th Judicial District Court.

       3.    Counsel for the State was ill and out of the office from September 29-

October 2, 2015.

       4.    In addition to a normal felony caseload, counsel for the State is

actively working on two other appellate briefs during this same time: Taurus

                                           2
Jenkins v. State, Cause No.: 12-15-00039-CR, and Stanford Jones v. State, Cause

No.: 12-15-00157-CR.

      5.     Counsel for the Appellant is unopposed to this extension.

                                           III.

      From the above-listed reasons, the State has demonstrated that good cause

for the failure to be able to submit its brief by the Court’s deadline. This is the

State’s first motion for extension, and it is not brought for purposes of delay or

harrassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its requested

7-day extension to file its State’s Brief in this matter.



                                                  Respectfully Submitted,

                                                   /s/ April Ayers-Perez
                                                  Assistant District Attorney
                                                  Angelina County D.A.’s Office
                                                  P.O. Box 908
                                                  Lufkin, Texas 75902
                                                  (936) 632-5090 phone
                                                  (936) 637-2818 fax
                                                  State Bar No. 24090975
                                                  ATTORNEY FOR THE
                                                  STATE OF TEXAS




                                            3
                              Certificate of Service

      I certify that on October 23, 2015, a true and correct copy of the above

document has been forwarded to John Reeves, by electronic service through

efile.txcourts.gov.


                                            /s/ April Ayers-Perez




                           Certificate of Conference

      I certify that on October 23, 2015, I conferred with John Reeves about this

motion, and certify that he was unopposed to a 7-day extension.


                                            /s/ April Ayers-Perez




                                        4